DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a first action on the merits of the application.  Claims 1-7 are pending.

Election/Restrictions
Applicant's election without traverse of invention I, claims 1-6 in the reply filed on April 14, 2022 is acknowledged. Claim 7 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “reduced pressure” and “under reduced pressure” in lines 2-4.  This is considered indefinite for the following reason: The reference of the recited “reduced” pressure range is unspecified.  It is unclear how one skilled in the art to determine “reduced” pressure. The instant specification (paragraph [0031]) teaches that: during this cycle, the inside of the tank 30 is decompressed to -0.06 to -0.07 MPa (gauge pressure, hereinafter this unit name is omitted). Therefore, for purposes of examination only, the limitations “reduced pressure” and “under reduced pressure” recited in claim 1 and its dependent claim(s) will be considered to be expressed in “reduced pressure that is below atmospheric pressure gauge” until the “reduced” pressure is specified by Applicants. 
Claims 2-6 are also rejected under 35 U.S. §112 by virtue of its dependence on claim 1.

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Junichi et al. (JP 2005-257211A, all citations from the attached English document, hereinafter “Junichi”), in view of Kazuo et al. (JP 2007-319738A, all citations from the attached English document, hereinafter “Kazuo”).
In regard to claim 1, Junichi discloses a system for treating excrement of livestock (Fig.2 of the original Japanese document, see the description in pages 2-3 of the English document), comprising: 
(i) A reduced-pressure drying equipment (A, Fig. 2) configured to: store excrement of livestock in an airtight container (2, Fig. 2); heat and stir the excrement of livestock under reduced pressure so that a temperature of the excrement of livestock is within a predetermined temperature range (6, Fig. 2) by supplying a stream through a steam supply pipe (9, Fig. 2); and obtain volume-reduced dried product (7, Fig. 2); and 
(ii) A heat source equipment (B, Fig. 2) provided on a downstream side of the reduced-pressure fermentation drying equipment (A, Fig. 2), the heat source equipment generating a heat source, such as steam and electricity, by combusting the obtained volume-reduced dried product.
Junichi does not explicitly disclose the reduced-pressure drying equipment decompose organic components of organic matter using microorganisms.
Kazuo discloses a system for treating garbage in two steps, namely first reducing the volume of garbage comprising organic waste such as organic waste (drying garbage) and subsequently incinerating the same, whereby complete combustion of garbage is achieved using minimal energy (page 1, Abstract). Kazuo discloses that: the system comprises an organic waste volume reduction device (9, Fig. 1; Fig. 2) that is provided with a plurality of units (for example, at least two units) in parallel and is used alternately. As shown in FIG. 2, the organic waste volume reducing device 9 includes a steam generating boiler 11, fermentation drying treatment device (also referred to as “high-speed fermentation drying device”) 12, a heat exchanger 13, and a vacuum pump. 14, a cooling water pump 15, and a cooling tower 16 (pages 2-3 of English document). 
It is noted that both the Junichi and Kazuo references directs a system for treating an organic waste such as animal manure. 
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the system for treating excrement of livestock of Junichi to provide the reduced-pressure drying equipment decompose organic components of organic matter using microorganisms as taught by Kazuo, because the reduced-pressure drying equipment decompose organic components of organic matter using microorganisms is a known, effective unit in treating organic waste as taught by Kazuo (pages 2-3 of English document). 

In regard to claim 2, Junichi, in view of Kazuo, does not disclose the feature at least two primary reduced-pressure fermentation dryers followed by at least one secondary reduced-pressure fermentation dryer, wherein an installation number of the at least one secondary reduced-pressure fermentation dryer is equal to or less than an installation number of the at least two primary reduced-pressure fermentation dryers as recited. However, Kazuo discloses the multi-stack formation of the organic waste volume reducing device (9, Fig. 1). In light of teachings from Junichi, in view of Kazuo, in its entirety, the claimed feature at least two primary reduced-pressure fermentation dryers followed by at least one secondary reduced-pressure fermentation dryer, wherein an installation number of the at least one secondary reduced-pressure fermentation dryer is equal to or less than an installation number of the at least two primary reduced-pressure fermentation dryers would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize the system for treating excrement of livestock and utility taking into consideration the operational parameters of the operating the system (time, temperature, pressure, throughput), the geometry of the system for treating excrement of livestock, the physical and chemical make-up of the organic waste feedstock as well as the nature of the treated organic waste. 

In regard to claims 3, 4 and 5, as set forth above, Junichi discloses a heat source equipment (B, Fig. 2) provided on a downstream side of the reduced-pressure fermentation drying equipment (A, Fig. 2), the heat source equipment generating a heat source, such as steam and electricity, by combusting the obtained volume-reduced dried product. Junichi further discloses part of the power generated here is sent to the vacuum drying device (A, Fig. 2) of the present manure processing system and used as power for device control/device drive/vacuum pump drive, and part of the generated steam for heating is also sent to the vacuum drying apparatus of the present manure processing system and used as a heat source for heating the steam ejector (4, Fig. 2) for auxiliary decompression and heating the vacuum drying can (1, Fig. 2) (page 3, 5th paragraph from the bottom).

In regard to claim 6, Junichi discloses that in waste areas such as mountain villages, waste such as manure cannot be collected through sewage pipes. The high-water-containing manure and other biomass (3, Fig. 2) collected by the object collecting means, for example, the vacuum car and other manure collecting means and transported to the manure and other processing system is closed in the dry manure discharge port (7, Fig. 2) of the vacuum drying can (1, Fig. 2) (page 3, 7th paragraph from the bottom). This renders the limitations recited in claim 6 obvious. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772